ORDER
This ease came before the court for oral argument April 8, 1994. After hearing the arguments of counsel and examining the briefs filed by the parties, this court issues the following order:
1. For reasons that will be set forth in an opinion to be issued at a later date, the order issued by the Presiding Justice of the Superior Court dated December 10, 1993, is hereby affirmed.
2. For purposes of implementing said order, this court holds that the privilege against self-incrimination set forth in article 1, section 13, of the Constitution of the State of Rhode Island shall be construed as coextensive with the privilege against self-incrimination contained in the Fifth Amendment to the Constitution of the *987United States as construed in Braswell v. United States, 487 U.S. 99, 108 S.Ct. 2284, 101 L.Ed.2d 98 (1988).
3. Insofar as John Doe may claim that certain of the items which he is required to produce pursuant to the subpoena are personal as opposed to being subject to production in his representative capacity as records of a governmental entity, the Superior Court may conduct an in camera review to determine which records are personal records. See In re Sealed Case (Government Records), 950 F.2d 736 (D.C.Cir.1991).